SCHOONOVER, Judge.
Beasley appeals the summary denial of his motion for postconviction relief. We reverse for further proceedings.
Beasley claims that he entered a negotiated plea to the offense of aggravated battery with great bodily harm while armed. *1279He contends it was agreed that he would receive three years in prison. Beasley further asserts that the guidelines scoresheet called for a maximum of three and one-half years. Beasley alleges that the court sentenced him to three years in prison to be followed by eighteen months community control and one thousand hours community service without giving him an opportunity to withdraw his plea.
We cannot discern from the record whether Beasley agreed solely to the three-year prison term or whether the plea agreement permitted the additional conditions. If Beasley’s claim is true, the trial court should have given him an opportunity to withdraw his plea. See Warren v. State, 572 So.2d 10 (Fla. 2d DCA 1990). The trial court’s order of denial does not conclusively refute Beasley’s claim. We therefore reverse and remand to the trial court to either hold an evidentiary hearing or attach portions of the record refuting Beasley’s claim.
RYDER, A.C.J., and ALTENBERND, J., concur.